Citation Nr: 0532188	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-10 409	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease (CAD).



ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  After the veteran failed to appear for a scheduled 
November 2004 Travel Board hearing, 38 C.F.R. § 20.704(d) 
(2005), the Board in December 2004 remanded the claim for 
additional development, including a VA examination.  That 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

The evidence, including a competent, probative medical 
opinion, is at least approximately evenly balanced as to 
whether the veteran's CAD is related to his elevated 
cholesterol that began in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor the veteran, a heart 
disorder, to include CAD, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  However, as the 
Board will grant the service-connection claim herein, the 
veteran does not require further notification or assistance 
to substantiate his claim, and further delay to discuss 
whether the provisions of the VCAA have been or still need to 
be satisfied is therefore unnecessary.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In the present case, the veteran experienced chest pain 
during service, and a May 1985 cardiac consult diagnosed him 
with non-ischemic discomforts and an aortic systolic murmur.  
The cardiac consult also noted that there was no history of 
high cholesterol.  Subsequently, however, an April 1994 
periodic examination and other treatment notes and laboratory 
reports indicated that the veteran had elevated cholesterol 
levels.  For example, the April 1994 periodic examination 
found cholesterol of 253 where 200 was considered normal; a 
May 1996 laboratory report found cholesterol of 324 where 240 
and above was considered high; and a May 1996 laboratory 
report found cholesterol of 288 where a level of greater than 
240 was considered high risk total cholesterol.  At the 
retirement examination, elevated cholesterol and 
triglycerides were noted, although the heart, lungs and 
chest, and vascular systems were normal and an EKG was within 
normal limits.  After service, the January 1998 VA general 
medical examination chest X-rays and EKG were basically 
normal and the veteran was diagnosed with only a history of 
atypical chest pain.  Private treatment notes show that the 
veteran was subsequently diagnosed with CAD that required 
insertion of a stent in December 2000, underwent cardiac 
catherization in December 2001 and March 2002, and was 
hospitalized in June 2004 for chest pain and repeat cardiac 
catherization in June 2004.

The above evidence reflects that the veteran has a current 
disability, CAD, but does not indicate whether it is related 
to his in-service elevated cholesterol levels or otherwise 
related to service.  The July 2005 VA examiner, after 
reviewing the claims file, diagnosed the veteran with CAD and 
wrote, "In my medical opinion, it is at least as likely as 
not that his symptoms and laboratory abnormalities while in 
the service contributed to his current heart disorder."  
After being asked to clarify his comments, the examiner wrote 
in an addendum that he did not see records in the claims file 
indicating that the veteran was seen for chest pain but did 
see records showing hyperlipidemia, and that the 
hyperlipidemia "is at least as likely as not a contributor 
to his current heart disorder."  The examiner added that he 
could not comment on the relationship between the current 
heart disorder and any chest pain because, not having seen 
those records, such comment would be speculative.

In its August 2005 SSOC denying the veteran's claim, the RO 
correctly noted that that there was no cardiovascular 
disorder during service or within the one-year presumptive 
service after discharge, and that the elevated cholesterol 
levels during service were only laboratory findings and not a 
disability under VA law.  Thus, the veteran did not have a 
chronic heart disorder in service or within the applicable 
presumptive period to warrant service connection under 
38 C.F.R. §§ 3.303(a) or 3.307 (2005).  Nor was there 
continuity of symptomatology to warrant service connection 
under 38 C.F.R. § 3.303(b) (2005), as the January 1998 VA 
examination contained normal heart findings and the veteran 
was not diagnosed with CAD until 2000, several years after 
service.  However, under 38 C.F.R. § 3.303(d) (2005), service 
connection is warranted where there is a post-service initial 
diagnosis of a disease if all of the evidence, including that 
pertinent to service, shows that the disease was incurred in 
service.  On this issue, i.e., whether the veteran's current 
CAD is related to service, the July 2005 VA examiner found 
that there more likely than not was such a relationship, and 
his opinion constitutes competent, probative medical 
evidence, as he carefully reviewed and accurately recounted 
the SMRs and post-service medical evidence before reaching 
and later clarifying his conclusion.  Cf.  Grover v. West, 
12 Vet. App. 109, 112 (1999) (post-service reference to 
injuries sustained in service, without a review of 
service medical records, is not competent medical evidence); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (medical opinion 
is inadequate when it is unsupported by clinical evidence).

Therefore, notwithstanding the normal heart-related findings 
in and several years after service, the evidence, including a 
competent, probative medical opinion, is at least 
approximately evenly balanced as to whether the veteran's CAD 
is related to his elevated cholesterol levels that began in 
service.  Thus, with the evidence in relative equipoise on 
the key question of whether the veteran's current CAD is 
related to service, reasonable doubt is resolved in the 
veteran's favor and service connection must be granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for a heart disorder, to 
include CAD, is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


